Case 1:11-cv-00691-LAK-RWL Document 2091-32 Filed 10/02/18 Page 1 of 26




     EXHIBIT 32
    Case 1:11-cv-00691-LAK-RWL Document 2091-32 Filed 10/02/18 Page 2 of 26
  STJ – Electronic Petition (PET) 00126547/2015 received on 04/06/2015 10:10 p.m.                                     (e-STJ PAGE 1920)
 Left Sidebar – Electronic Petition added to case record on 04/07/2015 at 9:56 a.m. by user: LAURA CUNHA DE ALENCAR




             THE HONORABLE JUSTICE REPORTER OF PETITION NO. 9815




                                       MARÍA AGUINDA SALAZAR, Ecuadorian, widow, homemaker, ID
             Card no. CC 150007906-4, CARLOS GREFA HUATATOCA, Ecuadorian, married,
             farmer, ID Card no. CC 150024060-9, CATALINA ANTONIA AGUINDA ZALAZAR,
             Ecuadorian, married, homemaker, ID Card no. CC 150020056-1, LIDIA ALEXANDRA
             AGUINDA AGUINDA, Ecuadorian, married, homemaker, ID Card no. CC 150053509-
             9, PATRICIO ALBERTO CHIMBO YUMBO, Ecuadorian, single, farmer, ID Card no.
             CC 150032278-7, CLIDE RAMIRO AGUINDA AGUINDA, Ecuadorian, married,
             farmer, ID Card no. CC 150037013-3, LUÍS ARMANDO CHIMBO YUMBO,
             Ecuadorian, married, farmer, ID Card no. CC 150020354-0, BEATRIZ MERCEDES
             GREFA TANGUILA, Ecuadorian, married, homemaker, ID Card no. CC 150051885-5,
             LUCIO ENRIQUE GREFA TANGUILA, Ecuadorian, married, farmer, ID Card no. CC
             150056375-2, PATRICIO WUILSON AGUINDA AGUINDA, Ecuadorian, married,
             farmer, ID Card no. 150032679-6, CELIA IRENE VIVEROS




Electronic document e-Pet no. 1083599 with digital signature
Signatory: ANDRE LUIZ SOUZA DA SILVEIRA: 52872157115 Certificate Series No.: 59969861844135100752553324099019158213
Time Stamp ID: 239885 Date and Time: 04/06/2015 10:10 p.m.

CERT. MERRILL VER: JD
    Case 1:11-cv-00691-LAK-RWL Document 2091-32 Filed 10/02/18 Page 3 of 26
  STJ – Electronic Petition (PET) 00126547/2015 received on 04/06/2015 10:10 p.m.                                              (e-STJ PAGE 1921)
 Left Sidebar – Electronic Petition added to case record on 04/07/2015 at 9:56 a.m. by user: LAURA CUNHA DE ALENCAR


                                                                                2
             CUSANGA, Ecuadorian, married, homemaker, ID Card no. CC 040084856-0,
             FRANCISCO MATIAS ALVARADO YUMBO, Ecuadorian, married, farmer, ID Card
             no. CC 15009328-9, FRANCISCO ALVARADO YUMBO, Ecuadorian, married, farmer,
             ID Card no. 150011615-5, OLGA GLORIA GREFA CERDA, Ecuadorian, married,
             homemaker, ID Card no. CC 160020225-1, LORENZO JOSÉ ALVARADO YUMBO,
             Ecuadorian, married, farmer, ID Card no. CC 150021110-5, NARCISA AIDA
             TANGUILA NARVAÉZ, Ecuadorian, married, homemaker, ID Card no. CC 150030173-
             2, BERTHA ANTONIA YUMBO TANGUILA, Ecuadorian, married, homemaker, ID
             Card no. CC 150025954-2, GLORIA LUCRECIA TANGUILA GREFA, Ecuadorian,
             married, homemaker, ID Card no. 150014256-5, FRANCISCO VICTOR TANGUILA
             GREFA, Ecuadorian, married, farmer, ID Card no. CC 150011193-3, ROSA TERESA
             CHIMBO TANGUILA, Ecuadorian, married, homemaker, ID Card no. CC 150015652-4,
             JOSÉ GABRIEL REVELO LLORE, Ecuadorian, single, farmer, ID Card no. CC
             170181991-2,                 MARÍA               CLELIA               REASCOS                 REVELO,    Ecuadorian,   married,
             homemaker, ID Card no. CC 170705717-8, MARÍA MAGDALENA RODRIGUEZ
             BARCENES, Ecuadorian, married, homemaker, ID Card no. CC 170937767-3, HUGO
             GERARDO CAMACHO NARANJO, Ecuadorian, married, farmer, ID Card no. CC
             020056932-5, HELEODORO PATARON GUARACA, Ecuadorian, married, farmer, ID
             Card no. CC 060055304-4, LUISA DELIA TANGUILA NARVÁEZ, Ecuadorian,
             married, homemaker, ID Card no. CC 150008487-4, LOURDES BEATRIZ CHIMBO
             TANGUILA, widow, homemaker, ID Card no. 150025494-9, MARÍA HORTENCIA
             VIVEROS CUSANGUA, Ecuadorian, married, homemaker, ID Card no. CC 040097554-
             6, SEGUNDO ANGEL AMANTA MILÁN, Ecuadorian, married, farmer, ID Card no.
             CC 02006608-9, OCTAVIO ISMAEL CÓRDOVA HUANCA, Ecuadorian, married,
             farmer, ID Card no. CC 110076783-7, ELÍAS ROBERTO PIYAHUAJE PAYAHUAJE,
             Ecuadorian, married, farmer, ID Card no. CC 150014131-0, JAVIER PIAGUAJE
             PAYAHUAJE, Ecuadorian, single, driver, ID Card no. CC 210004527-3, DANIEL
             CARLOS LUSITANDE YAIGUAJE, Ecuadorian, single, farmer, ID Card no. CC
             210004562-0,


Electronic document e-Pet no. 1083599 with digital signature
Signatory: ANDRE LUIZ SOUZA DA SILVEIRA: 52872157115 Certificate Series No.: 59969861844135100752553324099019158213
Time Stamp ID: 239885 Date and Time: 04/06/2015 10:10 p.m.

CERT. MERRILL VER: JD
    Case 1:11-cv-00691-LAK-RWL Document 2091-32 Filed 10/02/18 Page 4 of 26
  STJ – Electronic Petition (PET) 00126547/2015 received on 04/06/2015 10:10 p.m.                                     (e-STJ PAGE 1922)
 Left Sidebar – Electronic Petition added to case record on 04/07/2015 at 9:56 a.m. by user: LAURA CUNHA DE ALENCAR


                                                                                                                                     3
             BENANCIO FREDY CHIMBO GREFA, Ecuadorian, single, farmer, ID Card no. CC
             210004574-5, GUILLERMO VICENTE PAYAGUAJE LUSITANTE, Ecuadorian,
             single, farmer, ID Card no. CC 150025906-2, DELFÍN LEONIDAS PAYAGUAJE
             PAYAGUAJE, Ecuadorian, single, farmer, ID Card no. CC 150029880-5, ALFREDO
             DONALDO PAYAGUAJE PAYAGUAJE, Ecuadorian, single, student, ID Card no. CC
             150026016-9, TEODORO GONZALO PIAGUAJE PAYAGUAJE, Ecuadorian, single,
             farmer, ID Card no. CC 150028717-0, MIGUEL MARIO PAYAGUAJE PAYAGUAJE,
             Ecuadorian, single, farmer, ID Card no. CC 150035312-1, FERMIN PIAGUAJE
             PAYAGUAJE, Ecuadorian, single, farmer, ID Card no. CC 210004522-4, REINALDO
             LUSITANDE YAIGUAJE, Ecuadorian, single, farmer, ID Card no. CC 150025902-1,
             LUIS AGUSTÍN PAYAGUAJE PIAGUAJE, Ecuadorian, single, garment cutting
             machine operator, ID Card no. CC 150015571-6, EMILIO MARTÍN LUSITANDE
             YAIGUAJE, Ecuadorian, single, farmer, ID Card no. CC 150029879-7, SIMON
             LUSITANDE YAIGUAJE, Ecuadorian, unemployed, single, ID Card no. CC
             150025908-8, ARMANDO WILFRIDO PIAGUAJE PAYAGUAJE, Ecuadorian, single,
             farmer, ID Card no. CC 210004556-2, and ANGEL JUSTINO PIAGUAJE, Ecuadorian,
             single, student, ID Card no. CC 210010299-1, all domiciled in Ecuador, at Calle Baltra,
             no. 002, y Fernandina, sector 6, in the city of Nueva Loja, province of Sucumbíos, all
             hereby, through their undersigned counsel (doc.1), with reference to the order on page
             1,913, present their response to the objection against their right to file in forma pauperis
             submitted by CHEVRON CORPORATION, as follows:


                                                HOMOLOGATION OF FOREIGN JUDGMENT
                           PROCEDURE IS INDEPENDENT OF PAYMENT OF COURT COSTS


             1.           Before any argument is made before this esteemed Court regarding the need to
             grant the benefit of filing in forma pauperis to the appellees, it is worth noting the
             uselessness of the claim filed by CHEVRON CORPORATION.




Electronic document e-Pet no. 1083599 with digital signature
Signatory: ANDRE LUIZ SOUZA DA SILVEIRA: 52872157115 Certificate Series No.: 59969861844135100752553324099019158213
Time Stamp ID: 239885 Date and Time: 04/06/2015 10:10 p.m.

CERT. MERRILL VER: JD
    Case 1:11-cv-00691-LAK-RWL Document 2091-32 Filed 10/02/18 Page 5 of 26
  STJ – Electronic Petition (PET) 00126547/2015 received on 04/06/2015 10:10 p.m.                                                    (e-STJ PAGE 1923)
 Left Sidebar – Electronic Petition added to case record on 04/07/2015 at 9:56 a.m. by user: LAURA CUNHA DE ALENCAR


                                                                                                                                                    4
             2.           Based on the requests formulated therein, it can be seen that the purpose behind
             the objection now being answered is merely to force the appellees “(i) to bear the costs of
             the litigation and its procedural expenses, disbursing at once the value regarding the
             court costs; and (ii) to pay ten times the judicial costs, pursuant article 4, §1 of Law No.
             1060/50.” (page 22).


             3.           However,              when          it     filed        the       request           transcribed   above,   CHEVRON
             CORPORATION did not pay attention to the fact that the foreign judgment
             homologation procedure, and the granting of an exequatur for letters rogatory, do not
             require payment of court costs, pursuant to the sole paragraph of art. 1 of the STJ
             Resolution no. 9/2005:


                          “Art. 1 The procedural classes of Recognition of Foreign Awards and Letters
                          Rogatory are hereby created and added to the list of suits referred to the Superior
                          Court of Justice; which will be subject to the provisions of this Resolution, on a
                          temporary basis, until the Plenary Board of this Court approves specific statutory
                          rules therefore.
                          Sole paragraph. Payment of court costs will be suspended in relation to cases
                          dealt with in this Resolution and filed in this Court after publication of the
                          aforementioned Constitutional Amendment until the resolution referred to in
                          the main section of this article is enacted.”

             4.     Just to confirm the practical application of the legal provision transcribed above,
             the appellees hereby present, as examples, some summaries of judgments issued by this
             esteemed Superior Court of Justice that waive payment of court costs in foreign judgment
             homologation proceedings, with all of the judgments cited containing the following
             phrase: “No court costs, pursuant to the terms of art. 1, sole paragraph, of STJ
             Resolution no. 9/2005.”

                          “CIVIL PROCEDURE. FAMILY LAW. HOMOLOGATION OF FOREIGN
                          JUDGMENT. DIVORCE. CONSENT OF THE DEFENDANT WITHOUT
                          CONSULAR STAMP OF APPROVAL. SERVICE OF PROCESS BY LETTER
                          ROGATORY. APPOINTMENT OF SPECIAL TRUSTEE AD LITEM.
                          FULFILLMENT OF THE REQUIREMENTS



Electronic document e-Pet no. 1083599 with digital signature
Signatory: ANDRE LUIZ SOUZA DA SILVEIRA: 52872157115 Certificate Series No.: 59969861844135100752553324099019158213
Time Stamp ID: 239885 Date and Time: 04/06/2015 10:10 p.m.

CERT. MERRILL VER: JD
    Case 1:11-cv-00691-LAK-RWL Document 2091-32 Filed 10/02/18 Page 6 of 26
  STJ – Electronic Petition (PET) 00126547/2015 received on 04/06/2015 10:10 p.m.                                     (e-STJ PAGE 1924)
 Left Sidebar – Electronic Petition added to case record on 04/07/2015 at 9:56 a.m. by user: LAURA CUNHA DE ALENCAR


                                                                                                             5
                          ESTABLISHED IN STJ RESOLUTION 9/2005. CONSENSUAL DIVORCE
                          DECREE HOMOLOGATED.
                          1.       The objection regarding the questioned authenticity of the foreign
                          documents was legally set aside, given the application of art. 11 of Law no.
                          11.419/2006, as well as by the consolidation of the understanding of this Superior
                          Court, pursuant to the precedents mentioned.
                          2.       The absence of the consular stamp of approval for the provisional
                          judgment is overruled by the stamp on the final judgment, over which there was
                          no objection.
                          3.       Compliance with all the requirements set forth in arts. 3, 5 and 6 of STJ
                          Resolution 09/2005 has been proven.
                          4.       Foreign judgment homologated. Court costs pursuant to the terms of
                          STJ Resolution no. 9/2005. Respondent ordered to pay attorney’s fees, in the
                          amount of R$1,000.00.” (SEC 8959/EX, Special Court, Reporter Justice
                          NAPOLEÃO NUNES MAIA FILHO, judgment dated 12.17.14).
                                                                   . - . - . -.
                          “HOMOLOGATION OF FOREIGN JUDGMENT. UNITED STATES OF
                          AMERICA. DIVORCE. REQUIREMENTS MET. REQUEST GRANTED.
                          1.       Service of process by publication was granted, pursuant to the terms of § 2
                          of article 220 of the RISTF, because the Respondent no longer resided at the
                          address listed in the judgment being homologated, and the Petitioner, who did not
                          have children, nor assets to divide with the ex-spouse, affirmed that she did not
                          know of his whereabouts. After all, since more than eight years had passed
                          between the judgment and the filing of this homologation request, the alleged lack
                          of knowledge of the current address of the ex-spouse is natural and justifiable, and
                          for this reason, the argument of nullity is not applicable. Precedents of the Special
                          Court.
                          2.       The requirements in the court regulations have been met in regard to
                          confirming the regularity of the service of process for a proceeding judged by a
                          judge with jurisdiction, whose judgment, which has become final, was
                          authenticated by the Brazilian consular authority and translated by a sworn
                          professional in Brazil, with the other legal formalities fulfilled.
                          3.       Homologation request granted. Court costs ex lege. Respondent ordered
                          to pay attorney’s fees.” (SEC 7,536/EX, Special Court, Reporter Justice
                          LAURITA VAZ, judgment dated 10.15.14)
                                                                   . - . - . -.
                          “CIVIL PROCEDURE - HOMOLOGATION OF FOREIGN JUDGMENT –
                          CUSTODY RIGHT – ART. 5 OF STJ RESOLUTION NO. 09/2005 – FORMAL
                          REQUIREMENTS FULFILLED. 1. Once the requirements set forth in art. 5 of
                          Resolution no. 9/2005 of this Court have been met, and since the hypotheses
                          listed in art. 6 of this regulation do not apply, the homologation of the judgment
Electronic document e-Pet no. 1083599 with digital signature
Signatory: ANDRE LUIZ SOUZA DA SILVEIRA: 52872157115 Certificate Series No.: 59969861844135100752553324099019158213
Time Stamp ID: 239885 Date and Time: 04/06/2015 10:10 p.m.

CERT. MERRILL VER: JD
    Case 1:11-cv-00691-LAK-RWL Document 2091-32 Filed 10/02/18 Page 7 of 26
  STJ – Electronic Petition (PET) 00126547/2015 received on 04/06/2015 10:10 p.m.                                     (e-STJ PAGE 1925)
 Left Sidebar – Electronic Petition added to case record on 04/07/2015 at 9:56 a.m. by user: LAURA CUNHA DE ALENCAR


                                                                                                                                     6
                          issued by a foreign Court granting custody must be approved. 2. Homologation
                          granted. No court costs. Legal fees to be paid by the Respondent.” (SEC 8158,
                          Special Court, Reporter Justice ELIANA CALMON, judgment dated 04.25.13)


             5.           Thus, we see the inapplicability of the objection raised, since no practical effect
             will result from it. Thus, the appellees could conclude their response in this paragraph,
             however, in the following sections, they will not fail to respond to each of the points
             raised by CHEVRON CORPORATION, none of which are capable of removing the
             appellees’ right to file in forma pauperis.


                         RIGHT TO FILE IN FORMA PAUPERIS IN THE COUNTRY OF ORIGIN


             6.           CHEVRON CORPORATION bases its objection on the affirmation that Law no.
             1,060/50, which governs the right to file in forma pauperis in Brazil, restricts its
             application to citizens and foreigners who reside in the country, which would exclude the
             appellees from its benefits.


             7.           In fact, the appellees are not included in the possible beneficiaries of this law, but
             this does not prevent them from being granted the right to file in forma pauperis.


             8.           Pursuant to the terms of article 5 of the Inter-American Convention on
             Extraterritorial Validity of Foreign Judgments and Arbitral Decisions, ratified by both
             Brazil and Ecuador, “A declaration in forma pauperis recognized in the State of
             origin of the judgment shall be recognized in the State of destination.”


             9.           In a twisted effort to avoid the applicability of this legal provision, the appellant
             lies when it affirms that “at no time did the Claimants make a request for free justice (in
             forma pauperis) in the Ecuadorian action” (page 15).




Electronic document e-Pet no. 1083599 with digital signature
Signatory: ANDRE LUIZ SOUZA DA SILVEIRA: 52872157115 Certificate Series No.: 59969861844135100752553324099019158213
Time Stamp ID: 239885 Date and Time: 04/06/2015 10:10 p.m.

CERT. MERRILL VER: JD
      Case 1:11-cv-00691-LAK-RWL Document 2091-32 Filed 10/02/18 Page 8 of 26
     STJ – Electronic Petition (PET) 00126547/2015 received on 04/06/2015 10:10 p.m.                                     (e-STJ PAGE 1926)
    Left Sidebar – Electronic Petition added to case record on 04/07/2015 at 9:56 a.m. by user: LAURA CUNHA DE ALENCAR


                                                                                                                                        7
             10.          This false and inconsequential affirmation is struck down when we examine the
             Ecuadorian judgment issued on 10.15.12, under the following terms:


                          “In relation to the filing of judicial proceedings in forma pauperis in Ecuador, it is
                          declared that the Constitution of 2008 effectively confirms that court filings in
                          Ecuador are free of charge (Art. 75), and even the Constitution of 1998, which
                          was in effect at the time the litigation began, had a similar provision. In this
                          regard, what is before this Court on the record, is that in this enforcement
                          proceeding, the plaintiffs have not been required to pay any amount, fee, pledge
                          or bond of any type.” 1 (doc. 2).

             11.          The ruling transcribed above results from the express request presented by the
             now appellees in the original proceeding, who, foreseeing the need to request the right to
             file in forma pauperis in the countries in which they would be requesting homologation
             of the Ecuadorian judgment, specifically requested a clear statement by that jurisdictional
             body about this matter so that they could take advantage of the provision in article 5 of
             the Inter-American Convention on Extraterritorial Validity of Foreign Judgments and
             Arbitral Awards mentioned above.


             12.          Following is a transcription of the request presented by the appellees:


                          “However, in order for a plaintiff to avail itself of the exemption in the other
                          member countries of the Inter-American Conventions, it must demonstrate to the
                          judges of those States that it proceeded in forma pauperis in the country of origin.
                          And that is why we ask the Court to declare that the plaintiffs have litigated this
                          lawsuit without having to pay costs, court fees and/or bonds of any kind, a
                          situation that continues in the enforcement stage.” 2 (doc. 3)

             13.          As can be seen from the section transcribed above, the affirmation that the
             appellees never presented a request to file in forma pauperis in their country of origin is
             false,




1
    Free translation
2
    Free translation
Electronic document e-Pet no. 1083599 with digital signature
Signatory: ANDRE LUIZ SOUZA DA SILVEIRA: 52872157115 Certificate Series No.: 59969861844135100752553324099019158213
Time Stamp ID: 239885 Date and Time: 04/06/2015 10:10 p.m.

CERT. MERRILL VER: JD
    Case 1:11-cv-00691-LAK-RWL Document 2091-32 Filed 10/02/18 Page 9 of 26
  STJ – Electronic Petition (PET) 00126547/2015 received on 04/06/2015 10:10 p.m.                                     (e-STJ PAGE 1927)
 Left Sidebar – Electronic Petition added to case record on 04/07/2015 at 9:56 a.m. by user: LAURA CUNHA DE ALENCAR


                                                                                                                                     8
              and the affirmation that this benefit was not granted by the Ecuadorian courts is equally
             false.


             14.          Applying the provision of article 5 of the Inter-American Convention on
             Extraterritorial Validity of Foreign Judgments and Arbitral Awards, the need to grant the
             benefit of filing in forma pauperis to the appellees is unquestionable.


                                                                IRRELEVANT ARGUMENTS


             15.          Having proven that the right to file in forma pauperis was granted in the country
             of origin, the other arguments presented by CHEVRON CORPORATION in its objection
             become even more irrelevant; even so, the appellees will dedicate a section of their
             petition to respond to them.


             16.          As it did in its answer to the request for homologation of the foreign decision
             (SEC no. 8542), and in their objection to the right to file in forma pauperis, CHEVRON
             CORPORATION raised a series of non-existent procedural frauds in order to justify its
             claim. If the allegations made in the answer to the request for homologation made little
             sense then, they make absolutely no sense in the context of this objection.


             17.          We see that the appellant seeks to use the alleged “fraudulent acts committed by
             the Appellees and their counsel” to remove the right to file in forma pauperis requested
             by the appellees, arguing for this purpose that “[t]he Brazilian people should not have to
             pay for a lawsuit to confirm an Ecuadorian decision that arises out of acts that,
             according to North-American courts, were tainted by fraud committed by the Claimants
             and their counsel”. (page 04).




Electronic document e-Pet no. 1083599 with digital signature
Signatory: ANDRE LUIZ SOUZA DA SILVEIRA: 52872157115 Certificate Series No.: 59969861844135100752553324099019158213
Time Stamp ID: 239885 Date and Time: 04/06/2015 10:10 p.m.

CERT. MERRILL VER: JD
   Case 1:11-cv-00691-LAK-RWL Document 2091-32 Filed 10/02/18 Page 10 of 26
  STJ – Electronic Petition (PET) 00126547/2015 received on 04/06/2015 10:10 p.m.                                     (e-STJ PAGE 1928)
 Left Sidebar – Electronic Petition added to case record on 04/07/2015 at 9:56 a.m. by user: LAURA CUNHA DE ALENCAR


                                                                                                                                     9
             18.          It is quite obvious that the request is not grounded in any legal provision or
             jurisprudential understanding, since the existence or inexistence of procedural fraud —
             which was deeply and extensively debated in the case record for the request for
             homologation — does not have any bearing on whether to grant or deny the request for
             the right to file in forma pauperis.


             19.          In regard to this point, the appellees will limit themselves to affirming that there
             was no procedural fraud, and refer the Honorable Justices of this esteemed Court to their
             reply filed in the case record of SEC no. 8,542, where each of the accusations of fraud
             made by CHEVRON CORPORATION is rebutted in a succinct and objective manner.
             The appellees can say no more, if for no other reason than the fact that they cannot see
             the relevance of this argument for this objection to the right to file in forma pauperis.


             20.          In regard to the affirmation that “[t]he Claimants have received massive resources
             from investment funds and other investors to finance this sophisticated and complex saga
             perpetrated against the Defendant”, no denial is necessary.


             21.          In fact, the appellees have no alternative but to turn to third parties to finance the
             costly battle fought against them by CHEVRON CORPORATION in the courts
             throughout the world. On certain occasions, when they found themselves in situations in
             which payment of court costs or fees is essential— which is not the case in a procedure
             for homologation of a foreign judgment—, the appellees have sought external financing,
             since it is true that they do not have the funds to cover the proceedings.


             22.          It is obvious that obtaining these funds greatly hinders the subsistence and support
             of the appellees, who live under very precarious conditions and maintain this fight for a
             question of survival and for redress of the harm caused to the environment of the




Electronic document e-Pet no. 1083599 with digital signature
Signatory: ANDRE LUIZ SOUZA DA SILVEIRA: 52872157115 Certificate Series No.: 59969861844135100752553324099019158213
Time Stamp ID: 239885 Date and Time: 04/06/2015 10:10 p.m.

CERT. MERRILL VER: JD
     Case 1:11-cv-00691-LAK-RWL Document 2091-32 Filed 10/02/18 Page 11 of 26
     STJ – Electronic Petition (PET) 00126547/2015 received on 04/06/2015 10:10 p.m.                                     (e-STJ PAGE 1929)
    Left Sidebar – Electronic Petition added to case record on 04/07/2015 at 9:56 a.m. by user: LAURA CUNHA DE ALENCAR


                                                                                                                                      10
             region where they live. It should be noted that Brazilian law does not require that a
             person have no resources nor the ability to obtain them in order to grant the right to file in
             forma pauperis; for the purpose of the law, it is sufficient for the person to not be able to
             pay court costs without harm to his subsistence or his family’s, which is clearly
             applicable in this case.


             23.          Accustomed to the U.S. practice of suffocating needy litigants until they give up
             on the action and sign a settlement agreement that is not at all in their best interests,
             CHEVRON CORPORATION is using every means it has at its disposal to bleed the now
             appellants, forcing them to obtain financing to allow them to continue their fight, which
             has lasted for more than two decades.


             24.          On the aforementioned and customary practice mentioned above, Richard L.
             Marcus made the following diagnosis:


                          “Whether or not the orientation of American procedure has tended toward delay,
                          it certainly could lead to heightened costs in its aspiration to do perfect justice.
                          (...) The cost of American litigation is hence a matter of enduring importance. (...)
                          Repeatedly, there have been complaints that the American system makes
                          substantial settlements cheaper than the large cost of litigating.” 3

             25.          The hiring of “elite law firms” by the appellees, in turn, was made feasible by an
             agreement to pay success fees.




3
   Free translation. Original version: “Whether or not the orientation of American procedure has tended toward
delay, it certainly could lead to heightened costs in its aspiration to do perfect justice. (...) The cost of American
litigation is hence a matter of enduring importance. (...) Repeatedly, there have been complaints that the American
system makes substantial settlements cheaper than the large cost of litigating." (MARCUS, Richard L., Malaise of
the Litigation Superpower in Civil Justice in Crisis: Comparative Perspectives of Civil Procedure, Edited by Adrian
Zuckerman, Oxford University Press, 1999, pp. 92/93)
Electronic document e-Pet no. 1083599 with digital signature
Signatory: ANDRE LUIZ SOUZA DA SILVEIRA: 52872157115 Certificate Series No.: 59969861844135100752553324099019158213
Time Stamp ID: 239885 Date and Time: 04/06/2015 10:10 p.m.

CERT. MERRILL VER: JD
   Case 1:11-cv-00691-LAK-RWL Document 2091-32 Filed 10/02/18 Page 12 of 26
  STJ – Electronic Petition (PET) 00126547/2015 received on 04/06/2015 10:10 p.m.                                     (e-STJ PAGE 1930)
 Left Sidebar – Electronic Petition added to case record on 04/07/2015 at 9:56 a.m. by user: LAURA CUNHA DE ALENCAR


                                                                                                                                   11


             26.          In relation to the Sergio Bermudes law firm, it was hired solely and exclusively
             based on its success in this case, and the counsel to the appellees have not received any
             compensation for their work on this case to the present.


             27.          It should be clarified that the collection in the amount of US$ 40 thousand added
             to the record by the appellant refers to the reimbursement of expenses paid in advance by
             the law firm for the sworn translation of the documents that accompanied the initial
             petition for homologation of the foreign decision and other costs that are not covered by
             the right to file in forma pauperis, and no part of this amount refers to attorney’s fees.


             28.          Regardless of the explanations now presented and of the amount spent by the
             appellees to seek their rights around the world, licitly obtained through third party
             financing, it is undeniable that the appellees themselves do not have the means to pay all
             the procedural costs, and for this reason, they should be granted the right to file in forma
             pauperis.


                                                                              *            *            *


             29.          Based on the foregoing, considering that the benefit of filing in forma pauperis
             was granted in Ecuador and that the payment of procedural costs by the appellees would
             clearly hurt their subsistence and that of their families, they trust that the objection to the
             right to file in forma pauperis will be denied, and that they will be granted this benefit,
             already recognized by the Ecuadorian courts.


             30.          They request the right to present all the evidence allowed under the law, and to
             later add a sworn translation of the documents presented in a foreign language.




Electronic document e-Pet no. 1083599 with digital signature
Signatory: ANDRE LUIZ SOUZA DA SILVEIRA: 52872157115 Certificate Series No.: 59969861844135100752553324099019158213
Time Stamp ID: 239885 Date and Time: 04/06/2015 10:10 p.m.

CERT. MERRILL VER: JD
   Case 1:11-cv-00691-LAK-RWL Document 2091-32 Filed 10/02/18 Page 13 of 26
  STJ – Electronic Petition (PET) 00126547/2015 received on 04/06/2015 10:10 p.m.                                          (e-STJ PAGE 1931)
 Left Sidebar – Electronic Petition added to case record on 04/07/2015 at 9:56 a.m. by user: LAURA CUNHA DE ALENCAR


                                                                                                                                        12


             31.          Finally, they declare that their counsel receive any notifications in the Federal
             District, at the address contained in the letterhead.


                                                                       Respectfully submitted,
                                                                         Brasília, April 6, 2015


                          [Signature]                                                                      [Signature]
                    Sergio Bermudes                                                         Marcio Vieira Souto Costa Ferreira
                    OAB/DF 2.192-A                                                                        OAB/RJ 59.384


                          [Signature]                                                                     [Signature]
             Fabiano Robalinho Cavalcanti                                                          Caetano Berenguer
                        OAB/RJ 95.237                                                                OAB/RJ 135.124


                          [Signature]                                                                     [Signature]
                        Andre Silveira                                                       Antonia de Araujo Lima
                       OAB/DF 16.369                                                                 OAB/RJ 171.377




Electronic document e-Pet no. 1083599 with digital signature
Signatory: ANDRE LUIZ SOUZA DA SILVEIRA: 52872157115 Certificate Series No.: 59969861844135100752553324099019158213
Time Stamp ID: 239885 Date and Time: 04/06/2015 10:10 p.m.

CERT. MERRILL VER: JD
Case 1:11-cv-00691-LAK-RWL Document 2091-32 Filed 10/02/18 Page 14 of 26
                                                                                                                                                   STJ-Petição Eletrônica (PET) 00126547/2015 recebida em 06/04/2015 22:10:45   (e-STJ Fl.1920)
                                                                                                                        Case 1:11-cv-00691-LAK-RWL Document 2091-32 Filed 10/02/18 Page 15 of 26
Petição Eletrônica juntada ao processo em 07/04/2015 às 09:56:57 pelo usuário: LAURA CUNHA DE ALENCAR




                                                                                                        Documento eletrônico e-Pet nº 1083599 com assinatura digital
                                                                                                        Signatário(a): ANDRE LUIZ SOUZA DA SILVEIRA:52872157115 NºSérie Certificado: 59969861844135100752553324099019158213
                                                                                                        Id Carimbo de Tempo: 239885 Data e Hora: 06/04/2015 22:10:46hs
                                                                                                                                                   STJ-Petição Eletrônica (PET) 00126547/2015 recebida em 06/04/2015 22:10:45   (e-STJ Fl.1921)
                                                                                                                        Case 1:11-cv-00691-LAK-RWL Document 2091-32 Filed 10/02/18 Page 16 of 26
Petição Eletrônica juntada ao processo em 07/04/2015 às 09:56:57 pelo usuário: LAURA CUNHA DE ALENCAR




                                                                                                        Documento eletrônico e-Pet nº 1083599 com assinatura digital
                                                                                                        Signatário(a): ANDRE LUIZ SOUZA DA SILVEIRA:52872157115 NºSérie Certificado: 59969861844135100752553324099019158213
                                                                                                        Id Carimbo de Tempo: 239885 Data e Hora: 06/04/2015 22:10:46hs
                                                                                                                                                   STJ-Petição Eletrônica (PET) 00126547/2015 recebida em 06/04/2015 22:10:45   (e-STJ Fl.1922)
                                                                                                                        Case 1:11-cv-00691-LAK-RWL Document 2091-32 Filed 10/02/18 Page 17 of 26
Petição Eletrônica juntada ao processo em 07/04/2015 às 09:56:57 pelo usuário: LAURA CUNHA DE ALENCAR




                                                                                                        Documento eletrônico e-Pet nº 1083599 com assinatura digital
                                                                                                        Signatário(a): ANDRE LUIZ SOUZA DA SILVEIRA:52872157115 NºSérie Certificado: 59969861844135100752553324099019158213
                                                                                                        Id Carimbo de Tempo: 239885 Data e Hora: 06/04/2015 22:10:46hs
                                                                                                                                                   STJ-Petição Eletrônica (PET) 00126547/2015 recebida em 06/04/2015 22:10:45   (e-STJ Fl.1923)
                                                                                                                        Case 1:11-cv-00691-LAK-RWL Document 2091-32 Filed 10/02/18 Page 18 of 26
Petição Eletrônica juntada ao processo em 07/04/2015 às 09:56:57 pelo usuário: LAURA CUNHA DE ALENCAR




                                                                                                        Documento eletrônico e-Pet nº 1083599 com assinatura digital
                                                                                                        Signatário(a): ANDRE LUIZ SOUZA DA SILVEIRA:52872157115 NºSérie Certificado: 59969861844135100752553324099019158213
                                                                                                        Id Carimbo de Tempo: 239885 Data e Hora: 06/04/2015 22:10:46hs
                                                                                                                                                   STJ-Petição Eletrônica (PET) 00126547/2015 recebida em 06/04/2015 22:10:45   (e-STJ Fl.1924)
                                                                                                                        Case 1:11-cv-00691-LAK-RWL Document 2091-32 Filed 10/02/18 Page 19 of 26
Petição Eletrônica juntada ao processo em 07/04/2015 às 09:56:57 pelo usuário: LAURA CUNHA DE ALENCAR




                                                                                                        Documento eletrônico e-Pet nº 1083599 com assinatura digital
                                                                                                        Signatário(a): ANDRE LUIZ SOUZA DA SILVEIRA:52872157115 NºSérie Certificado: 59969861844135100752553324099019158213
                                                                                                        Id Carimbo de Tempo: 239885 Data e Hora: 06/04/2015 22:10:46hs
                                                                                                                                                   STJ-Petição Eletrônica (PET) 00126547/2015 recebida em 06/04/2015 22:10:45   (e-STJ Fl.1925)
                                                                                                                        Case 1:11-cv-00691-LAK-RWL Document 2091-32 Filed 10/02/18 Page 20 of 26
Petição Eletrônica juntada ao processo em 07/04/2015 às 09:56:57 pelo usuário: LAURA CUNHA DE ALENCAR




                                                                                                        Documento eletrônico e-Pet nº 1083599 com assinatura digital
                                                                                                        Signatário(a): ANDRE LUIZ SOUZA DA SILVEIRA:52872157115 NºSérie Certificado: 59969861844135100752553324099019158213
                                                                                                        Id Carimbo de Tempo: 239885 Data e Hora: 06/04/2015 22:10:46hs
                                                                                                                                                   STJ-Petição Eletrônica (PET) 00126547/2015 recebida em 06/04/2015 22:10:45   (e-STJ Fl.1926)
                                                                                                                        Case 1:11-cv-00691-LAK-RWL Document 2091-32 Filed 10/02/18 Page 21 of 26
Petição Eletrônica juntada ao processo em 07/04/2015 às 09:56:57 pelo usuário: LAURA CUNHA DE ALENCAR




                                                                                                        Documento eletrônico e-Pet nº 1083599 com assinatura digital
                                                                                                        Signatário(a): ANDRE LUIZ SOUZA DA SILVEIRA:52872157115 NºSérie Certificado: 59969861844135100752553324099019158213
                                                                                                        Id Carimbo de Tempo: 239885 Data e Hora: 06/04/2015 22:10:46hs
                                                                                                                                                   STJ-Petição Eletrônica (PET) 00126547/2015 recebida em 06/04/2015 22:10:45   (e-STJ Fl.1927)
                                                                                                                        Case 1:11-cv-00691-LAK-RWL Document 2091-32 Filed 10/02/18 Page 22 of 26
Petição Eletrônica juntada ao processo em 07/04/2015 às 09:56:57 pelo usuário: LAURA CUNHA DE ALENCAR




                                                                                                        Documento eletrônico e-Pet nº 1083599 com assinatura digital
                                                                                                        Signatário(a): ANDRE LUIZ SOUZA DA SILVEIRA:52872157115 NºSérie Certificado: 59969861844135100752553324099019158213
                                                                                                        Id Carimbo de Tempo: 239885 Data e Hora: 06/04/2015 22:10:46hs
                                                                                                                                                   STJ-Petição Eletrônica (PET) 00126547/2015 recebida em 06/04/2015 22:10:45   (e-STJ Fl.1928)
                                                                                                                        Case 1:11-cv-00691-LAK-RWL Document 2091-32 Filed 10/02/18 Page 23 of 26
Petição Eletrônica juntada ao processo em 07/04/2015 às 09:56:57 pelo usuário: LAURA CUNHA DE ALENCAR




                                                                                                        Documento eletrônico e-Pet nº 1083599 com assinatura digital
                                                                                                        Signatário(a): ANDRE LUIZ SOUZA DA SILVEIRA:52872157115 NºSérie Certificado: 59969861844135100752553324099019158213
                                                                                                        Id Carimbo de Tempo: 239885 Data e Hora: 06/04/2015 22:10:46hs
                                                                                                                                                   STJ-Petição Eletrônica (PET) 00126547/2015 recebida em 06/04/2015 22:10:45   (e-STJ Fl.1929)
                                                                                                                        Case 1:11-cv-00691-LAK-RWL Document 2091-32 Filed 10/02/18 Page 24 of 26
Petição Eletrônica juntada ao processo em 07/04/2015 às 09:56:57 pelo usuário: LAURA CUNHA DE ALENCAR




                                                                                                        Documento eletrônico e-Pet nº 1083599 com assinatura digital
                                                                                                        Signatário(a): ANDRE LUIZ SOUZA DA SILVEIRA:52872157115 NºSérie Certificado: 59969861844135100752553324099019158213
                                                                                                        Id Carimbo de Tempo: 239885 Data e Hora: 06/04/2015 22:10:46hs
                                                                                                                                                   STJ-Petição Eletrônica (PET) 00126547/2015 recebida em 06/04/2015 22:10:45   (e-STJ Fl.1930)
                                                                                                                        Case 1:11-cv-00691-LAK-RWL Document 2091-32 Filed 10/02/18 Page 25 of 26
Petição Eletrônica juntada ao processo em 07/04/2015 às 09:56:57 pelo usuário: LAURA CUNHA DE ALENCAR




                                                                                                        Documento eletrônico e-Pet nº 1083599 com assinatura digital
                                                                                                        Signatário(a): ANDRE LUIZ SOUZA DA SILVEIRA:52872157115 NºSérie Certificado: 59969861844135100752553324099019158213
                                                                                                        Id Carimbo de Tempo: 239885 Data e Hora: 06/04/2015 22:10:46hs
                                                                                                                                                   STJ-Petição Eletrônica (PET) 00126547/2015 recebida em 06/04/2015 22:10:45   (e-STJ Fl.1931)
                                                                                                                        Case 1:11-cv-00691-LAK-RWL Document 2091-32 Filed 10/02/18 Page 26 of 26
Petição Eletrônica juntada ao processo em 07/04/2015 às 09:56:57 pelo usuário: LAURA CUNHA DE ALENCAR




                                                                                                        Documento eletrônico e-Pet nº 1083599 com assinatura digital
                                                                                                        Signatário(a): ANDRE LUIZ SOUZA DA SILVEIRA:52872157115 NºSérie Certificado: 59969861844135100752553324099019158213
                                                                                                        Id Carimbo de Tempo: 239885 Data e Hora: 06/04/2015 22:10:46hs
